 Case 2:19-cv-00310-JRG Document 30 Filed 02/12/20 Page 1 of 4 PageID #: 148



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                MARSHALL DIVISION

GREE, INC.,                                      §
                                                 §
               Plaintiff,                        §        Case No.: 2:19-cv-00310-JRG-RSP
                                                 §
       v.                                        §
                                                 §        JURY TRIAL DEMANDED
SUPERCELL OY,                                    §
                                                 §
               Defendant.                        §


                 JOINT MOTION FOR ENTRY OF DISCOVERY ORDER

       Pursuant to the Court’s January 28, 2020, Scheduling Conference, the Parties jointly file

this Motion for Entry of Discovery Order, a copy of which is attached hereto for the Court’s entry.

Dated: February 12, 2020                             Respectfully submitted,

                                                      /s/ Steven D. Moore
                                                     Melissa R. Smith
                                                     (Texas State Bar No. 24001351)
                                                     GILLAM & SMITH LLP
                                                     303 S. Washington Ave.
                                                     Marshall, Texas 75670
                                                     Telephone: (903) 934-8450
                                                     Facsimile: (903) 934-9257
                                                     Email: melissa@gillamsmithlaw.com

                                                     Steven D. Moore
                                                     (CA Bar No. 290875)
                                                     Taylor Pfingst
                                                     (CA Bar No. 316516)
                                                     KILPATRICK TOWNSEND &
                                                     STOCKTON LLP
                                                     Two Embarcadero Center, Suite 1900
                                                     San Francisco, CA 94111
                                                     Telephone:      415 576 0200
                                                     Facsimile:      415 576 0300
                                                     Email: smoore@kilpatricktownsend.com
                                                     Email: tpfingst@kilpatricktownsend.com
Case 2:19-cv-00310-JRG Document 30 Filed 02/12/20 Page 2 of 4 PageID #: 149



                                      Norris P. Boothe
                                      (CA Bar No. 307702)
                                      KILPATRICK TOWNSEND &
                                      STOCKTON LLP
                                      1080 Marsh Road
                                      Menlo Park, CA 94025
                                      Telephone: 650-326-2400
                                      Facsimile: 650-326-2422
                                      Email: skolassa@kilpatricktownsend.com
                                      Email: wmosley@kilpatricktownsend.com
                                      Email: nboothe@kilpatricktownsend.com

                                      John C. Alemanni
                                      (NC Bar No. 22977)
                                      Taylor Higgins Ludlam
                                      (NC Bar No. 42377)
                                      KILPATRICK TOWNSEND &
                                      STOCKTON LLP
                                      4208 Six Forks Road
                                      Raleigh, NC 27609
                                      Telephone: (919) 420-1700
                                      Facsimile: (919) 420-1800
                                      Email: jalemanni@kilpartricktownsend.com
                                      Email: tludlam@kilpatricktownsend.com

                                      Michael T. Morlock
                                      (GA Bar No. 647460)
                                      1100 Peachtree Street, NE
                                      Suite 2800
                                      Atlanta, Georgia 30309
                                      Telephone:      (404) 815-6500
                                      Facsimile:      (404) 815-6555
                                      Email: mmorlock@kilpatricktownsend.com

                                      Alton L. Absher III
                                      (NC Bar No. 36579)
                                      1001 West Fourth Street
                                      Winston-Salem, NC 27101
                                      Telephone:      (336) 607-7300
                                      Facsimile:      (336) 607-7500
                                      Email: aabsher@kilpatricktownsend.com


                                      Attorneys for Plaintiff GREE, Inc.




                                   -2-
Case 2:19-cv-00310-JRG Document 30 Filed 02/12/20 Page 3 of 4 PageID #: 150




                                       /s/Geoffrey Robert Miller
                                      Geoffrey Robert Miller
                                      (Texas State Bar No. 24094847)
                                      FENWICK & WEST LLP
                                      902 Broadway, Suite 14
                                      New York, NY 10021
                                      Telephone: 650.988.8500
                                      Facsimile: 650.938.5200
                                      Email: gmiller@fenwick.com

                                      Michael J. Sacksteder (Admitted E.D. Texas)
                                      Bryan A. Kohm (Admitted E.D. Texas)
                                      FENWICK & WEST LLP
                                      555 California Street
                                      San Francisco, California 94104
                                      Telephone: 415.875.2300
                                      Facsimile: 415.281.1350
                                      Email: msacksteder@fenwick.com
                                      bkohm@fenwick.com

                                      Jessica M. Kaempf (Admitted E.D. Texas)
                                      FENWICK & WEST LLP
                                      1191 Second Ave., 10th Floor
                                      Seattle, Washington 98101
                                      Telephone: 206.389.4510
                                      Facsimile: 206.389.4511
                                      Email: jware@fenwick.com
                                      jkaempf@fenwick.com

                                      Deron R Dacus
                                      Shannon Marie Dacus
                                      The Dacus Firm, PC
                                      821 ESE Loop 323
                                      Suite 430
                                      Tyler, TX 75701
                                      Telephone: 903.705.1117
                                      Facsimile: 903.581.2543
                                      ddacus@dacusfirm.com
                                      sdacus@dacusfirm.com

                                      Attorneys for Defendant Supercell Oy




                                   -3-
Case 2:19-cv-00310-JRG Document 30 Filed 02/12/20 Page 4 of 4 PageID #: 151



                             CERTIFICATE OF SERVICE

      I hereby certify that counsel of record who are deemed to have consented to electronic

service are being served on February 12, 2020, with a copy of this document via the Court’s

CM/ECF system per Local Rule CV-5(a)(3).

                                                 /s/ Steven D. Moore
                                                 Steven D. Moore




                                           -4-
